DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed 07/28/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5 and 7-42 are pending in the application. 
Claim 6 is canceled in the reply filed on 07/28/2021.
Claims 1-5, 7-23, and 41-42 are examined on the merits.
Response to Arguments
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the rejection(s) of amended claim 1 under 35 U.S.C. § 102, Applicant’s amendments overcome rejection. However, a new ground(s) of rejection under 35 U.S.C. § 103 is made in view of Locke (US PGPUB 20150320602) and Hartwell (US PGPUB 20170143552). Applicant’s amendments and accompanying arguments have been considered but are moot because the new ground of rejection does not rely on the reference Locke for any teaching or matter specifically challenged in the argument.
With respect to rejection(s) under 35 U.S.C. § 103 of amended claim 41, Applicant’s amendments and accompanying arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-23 and 41-42 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 5-6 recites the limitation “a bolster having a first surface and second surface … wherein the bolster comprises a first layer adjacent the first surface, a second layer adjacent the second surface” which is indefinite. The limitation can be interpreted as if it requires two more layers attached to the bolster. However, according to ¶0060 and Fig. 7 of instant specification, the bolster comprises a first layer defining the first surface and a second layer defining the second surface. Thus, the limitation is indefinite because it is inconsistent with the specification (see MPEP § 2173.03). The limitation has been examined below as if it read --a bolster having a first surface and 
Claim(s) 2-23 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 41, lines 2-3 recites the limitation “a bolster having a first surface, second surface, a first layer adjacent the first surface, a second layer adjacent the second surface” which is indefinite. The limitation can be interpreted as if it requires two more layers attached to the bolster. However, according to ¶0060 and Fig. 7 of instant specification, the bolster comprises a first layer defining the first surface and a second layer defining the second surface. Thus, the limitation is indefinite because it is inconsistent with the specification (see MPEP § 2173.03). The limitation has been examined below as if it read --a bolster having a first surface, second surface, a first layer defining the first surface, a second layer defining the second surface--. 
Claim 42, lines 5-6 recites the limitation “a bolster having a first surface and second surface … wherein the bolster comprises a first layer adjacent the first surface, a second layer adjacent the second surface” which is indefinite. The limitation can be interpreted as if it requires two more layers attached to the bolster. However, according to ¶0060 and Fig. 7 of instant specification, the bolster comprises a first layer defining the first surface and a second layer defining the second surface. Thus, the limitation is indefinite because it is inconsistent with the specification (see MPEP § 2173.03). The limitation has been examined below as if it read --a bolster having a first surface and second surface … wherein the bolster comprises a first layer defining the first surface, a second layer defining the second surface--. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-5, 7-10, 12-14, 20-23, and 41-42 is/are rejected under 35 U.S.C 103 as being unpatentable over Hartwell (US PGPUB 20170143552) in view of Locke (US PGPUB 20150320602).
Regarding claim 1, Hartwell discloses a dressing (a dressing 300: ¶0054 and Figs. 3A-C) for closing an opening (the dressing 300 is capable of closing an open wound: ¶0041) through a surface of a tissue site (¶0041), the dressing (300) comprising: 
a cover (a cover layer 345: ¶0055 and Figs. 3A-C) adapted to form a sealed space over the opening (¶0055), and 
a bolster ((310+320): ¶0055, 0061 and Figs. 3A-C) having a first surface (an unlabeled top surface of layer 310: Figs. 3A-C) and a second surface (an unlabeled bottom surface of layer 320: Figs. 3A-C) and adapted to be positioned adjacent to the opening (Figs. 3A-C), wherein the bolster (310+320) comprises a first layer (an absorbent layer 310: ¶0061 and Figs. 3A-C) defining the first surface (Figs. 3A-C), a second layer (a transmission layer 320: ¶0061 and Figs. 3A-C) defining the second surface (Figs. 3A-C), the first layer coupled to the second layer (310 is coupled to 320: ¶0063 and Figs. 3A-C), and a first plurality of holes (a number of through holes 315: ¶0067, Figs. 3A, and 3C) extending through at least a portion of the first layer and the second layer of the bolster (the through holes 315 extending through at least a portion of 310 and 320: ¶0067 and Fig. 3A), …
but does not disclose wherein the holes have an average width to length ratio less than or equal to 0.50.
In the same field of endeavor, wound dressing, Locke discloses a wound dressing (104) comprising a bolster (a contracting layer 314: ¶0077 and Fig. 9A) with holes (a plurality of holes 328: ¶0077 and Fig. 9A). Locke further discloses wherein the holes (328) have an average width to length ratio less than or equal to about 0.50 (an average width to length ratio of holes 328 is 0.50: ¶0080 and Fig. 12) for the benefit of causing the plurality of holes to collapse in a direction perpendicular to the opening (¶0005).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Hartwell by making the plurality of holes having an average width to length ratio less than or equal to about 0.50, similar to that disclosed by Locke, in order to cause the plurality of holes to collapse in a direction perpendicular to the opening, as suggested in ¶0005 of Locke and as it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to make the plurality of holes having an average width to length ratio less than or equal to about 0.50 in order to cause the plurality of holes to collapse in a direction perpendicular to the opening.
Regarding claim 2, Hartwell in view of Locke discloses all the limitations as discussed above for claim 1.
Hartwell does not discloses wherein the bolster has a thickness less than or equal to about 6.0 mm.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Hartwell in view of Locke by making the thickness of bolster less than or equal to 6.0 mm, similar to that disclosed by Locke, in order to adapt to the contours of deep or irregular shaped tissue sites or type of treatment being implemented, as suggested in ¶0041 of Locke and as it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.
Regarding claim 3, Hartwell in view of Locke discloses all the limitations as discussed above for claim 1.
Hartwell does not disclose wherein the bolster has a thickness of 1.0 mm to 6.0 mm.
Locke further discloses/suggests the bolster has a thickness of about 1.0 mm to about 6.0 mm (the contracting layer 114/314 have a thickness between 0.2 mm and 2.0 mm: ¶0053 and 0077; wherein layers 114 and 314 are similar; thus, the taught thickness range overlaps with the claimed range). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Hartwell in view of Locke by making the bolster thickness within the claimed range because (1) Locke 
Regarding claim(s) 4 and 5, Hartwell in view of Locke discloses all the limitations as discussed above for claim 1.
Hartwell further discloses wherein the bolster is hydrophilic or hydrophobic (the absorbent layer 310 of the bolster is hydrophilic: ¶0063) and at least a portion of the bolster is porous (the transmission layer 320 of the bolster is porous: ¶0059). 
Regarding claim(s) 7 and 8, Hartwell in view of Locke discloses all the limitations as discussed above for claim 1.
Hartwell further discloses wherein the bolster comprises a material selected from the group consisting of a nonwoven material and a polymer (layer 310 comprise a polymer: ¶0047) and wherein the polymer is a foam (¶0063).
Regarding claim 9, Hartwell in view of Locke discloses all the limitations as discussed above for claim 8.
Hartwell does not disclose wherein the foam is a compressed foam. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Hartwell in view of Locke by making a compressed foam bolster, similar to that disclosed by Locke, in order to increase the density of the foam at ambient pressure, as suggested in ¶0055 of Locke.
Regarding claim 10, Hartwell in view of Locke discloses all the limitations as discussed above for claim 1.
Hartwell discloses/suggests that the plurality of holes having diameter less than or equal to 10 mm, but does not disclose wherein the holes have an average width to length ratio of 0.05 to 0.50.
Locke further discloses wherein the holes (328) have an average width to length ratio less than or equal to about 0.50 (an average width to length ratio of holes 328 is 0.50: ¶0080 and Fig. 12) for the benefit of causing the plurality of holes to collapse in a direction perpendicular to the opening (¶0005).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Hartwell by making the plurality of holes having an average width to length ratio within the claimed range, similar to that disclosed by Locke, in order to cause the plurality of holes to collapse in a direction perpendicular to the opening, as suggested in ¶0005 of Locke and as it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.
claim 12, Hartwell in view of Locke discloses all the limitations as discussed above for claim 1.
Hartwell further discloses wherein each of the holes of the first plurality of holes have a shape selected from a group consisting of hexagonal, elliptical, oval, rhombus, rhomboid, trapezoidal, rectangular, triangular, conical and a combination thereof (each of through holes 315 have elliptical, rectangular, triangular, or hexagonal in shape: ¶0072).
Regarding claim(s) 13 and 14, Hartwell in view of Locke discloses all the limitations as discussed above for claim 1.
Hartwell further discloses wherein the first plurality of holes are present in an array (¶0070) and wherein the array comprises two or more parallel rows (Figs. 3A and 3C).
Regarding claim 20, Hartwell in view of Locke discloses all the limitations as discussed above for claim 1.
Hartwell does not disclose wherein the dressing further comprises a top layer adjacent to the first surface of the bolster.
Collinson further discloses a top layer (a masking or obscuring layer 2107: ¶0113 and Figs. 3B-C) adjacent to the first surface of the bolster (2107 is adjacent to the layer 2110 of the bolster (2110+2105): ¶0113 and Figs. 3B-C) for the benefits of allowing clinician for a visual assessment and monitoring of the extent of spread across the dressing (¶0135).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Hartwell in view of 
Regarding claim 21, Hartwell in view of Locke discloses all the limitations as discussed above for claim 1.
Hartwell does not disclose wherein the opening is a linear wound.
However, Examiner notes that the opening is not a structure of the dressing and merely recites the intended use. Thus, the dressing of Hartwell in view of Locke is capable of performing closing an opening that is a linear wound. See MPEP § 2114 (I)-(II). In addition, since the dressing of Hartwell in view of Locke and the claimed dressing are patentably indistinct in terms of structure, the dressing of Hartwell in view of Locke is considered/expected to be capable of performing closing an opening that is a linear wound. See MPEP §§ 2112.01 (I), 2114 (I)-(II), and 2115.
Furthermore, Hartwell discloses/suggests that the dressing 300 is configured to use in any types of wound, including a wound caused by trauma or surgery (¶0041). Applicant defined a linear wound as a wound caused by trauma or surgery (¶0037 of the specification, as originally filed). Thus, Hartwell in view of Locke further implicitly disclose wherein the opening is a linear wound.
Regarding claim 22, Hartwell in view of Locke discloses all the limitations as discussed above for claim 21.
Hartwell further discloses wherein the linear wound is present on the abdomen of a patient (¶0041).
claim 23, Hartwell in view of Locke discloses all the limitations as discussed above for claim 1.
Hartwell discloses a system (a wound treatment system 100: ¶0046 and Fig. 1) for closing an opening (the system 100 is capable of closing an open wound: ¶0041) through a surface of a tissue site (¶0041), the system (100) comprising:
the dressing of claim 1 (see claim 1 above); and
a negative pressure source ( a pump 150: ¶0046) adapted to be fluidly coupled to the dressing (a negative pressure source 150 adapted to be fluidly coupled to the dressing 110/300: ¶0046, 0054, Figs. 1, and 3A-C; wherein the dressing 300 is similar to the dressing 300). 
Regarding claim 41, Hartwell discloses a dressing kit (a wound treatment system 100: ¶0046 and Fig. 1)
a bolster ((310+320): ¶0055, 0061 and Figs. 3A-C) comprising a first surface (an unlabeled top surface of layer 310: Figs. 3A-C), a second surface (an unlabeled bottom surface of layer 320: Figs. 3A-C), a first layer (an absorbent layer 310: ¶0061 and Figs. 3A-C) defining the first surface (Figs. 3A-C), a second layer (a transmission layer 320: ¶0061 and Figs. 3A-C) defining the second surface (Figs. 3A-C), the first layer coupled to the second layer (310 is coupled to 320: ¶0063 and Figs. 3A-C), and a first plurality of holes (a number of through holes 315: ¶0067, Figs. 3A, and 3C) extending through at least a portion of the first layer and the second layer of the bolster (the through holes 315 extending through at least a portion of 310 and 320: ¶0067 and Fig. 3A), …

In the same field of endeavor, wound dressing, Locke discloses a wound dressing (104) comprising a bolster (a contracting layer 314: ¶0077 and Fig. 9A) with holes (a plurality of holes 328: ¶0077 and Fig. 9A). Locke further discloses wherein the holes (328) have an average width to length ratio less than or equal to about 0.50 (an average width to length ratio of holes 328 is 0.50: ¶0080 and Fig. 12) for the benefit of causing the plurality of holes to collapse in a direction perpendicular to the opening (¶0005).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Hartwell by making the plurality of holes having an average width to length ratio less than or equal to about 0.50, similar to that disclosed by Locke, in order to cause the plurality of holes to collapse in a direction perpendicular to the opening, as suggested in ¶0005 of Locke and as it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.
Hartwell does not discloses wherein the bolster has a thickness less than or equal to about 6.0 mm.
Locke further discloses wherein the bolster has a thickness less than or equal to 6.0 mm (the contracting layer 114/314 have a thickness between 0.2 mm and 2.0 mm: ¶0053 and 0077; wherein layers 114 and 314 are similar; thus, the taught thickness range is within the claimed range) for the benefit of adapting to the contours of deep or irregular shaped tissue sites or type of treatment being implemented (¶0041). 

Examiner notes that the other recited elements in claim 41 are optional and therefore, they are not required. Therefore, Hartwell in view of Locke anticipates claim 41.
Regarding claim 42, Hartwell discloses a dressing (a dressing 300: ¶0054 and Figs. 3A-C) for closing an opening (the dressing 300 is capable of closing an open wound: ¶0041) through a surface of a tissue site (¶0041), the dressing (300) comprising: 
a cover (a cover layer 345: ¶0055 and Figs. 3A-C) adapted to form a sealed space over the opening (¶0055), and 
a bolster ((310+320): ¶0055, 0061 and Figs. 3A-C) having a first surface (an unlabeled top surface of layer 310: Figs. 3A-C) and a second surface (an unlabeled bottom surface of layer 320: Figs. 3A-C) and adapted to be positioned adjacent to the opening (Figs. 3A-C), wherein the bolster (310+320) comprises a first layer (an absorbent layer 310: ¶0061 and Figs. 3A-C) defining the first surface (Figs. 3A-C), a second layer (a transmission layer 320: ¶0061 and Figs. 3A-C) defining the second surface (Figs. 3A-C), the first layer coupled to the second layer (310 is coupled to 320: 
Hartwell discloses/suggests that the plurality of holes having diameter less than or equal to 10 mm, but does not disclose wherein the holes have an average width to length ratio of 0.05 to 0.50.
Locke further discloses wherein the holes (328) have an average width to length ratio less than or equal to about 0.50 (an average width to length ratio of holes 328 is 0.50: ¶0080 and Fig. 12) for the benefit of causing the plurality of holes to collapse in a direction perpendicular to the opening (¶0005).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Hartwell by making the plurality of holes having an average width to length ratio within the claimed range, similar to that disclosed by Locke, in order to cause the plurality of holes to collapse in a direction perpendicular to the opening, as suggested in ¶0005 of Locke and as it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.
Hartwell does not disclose wherein the bolster has a thickness of 1.0 mm to 6.0 mm.
Locke further discloses/suggests the bolster has a thickness of about 1.0 mm to about 6.0 mm (the contracting layer 114/314 have a thickness between 0.2 mm and 2.0 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Hartwell in view of Locke by making the bolster thickness within the claimed range because (1) Locke further suggests to adjust the thickness of the contracting layer/bolster based on certain factors such as size or type of wound so that a reduced pressure can be maintained within the dressing system (¶0052-0057), (2) Locke discloses/suggests the bolster thickness range overlaps with the claimed range, and (3) it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art. See MPEP § 2144.05 (I). Thus, one having ordinary skill in the art would be motivated to tailor the bolster thickness of Hartwell in view of Locke to be between 1.0 mm and 6.0 mm in order to provide a bolster that is thick enough to withstand during negative pressure therapy and to serve as a cushion to protect the affected area. 
Hartwell further discloses wherein the bolster comprises a foam (the first layer 310 of the bolster (310+320) comprising a foam: ¶0063), but does not disclose wherein the foam is a compressed foam. 
Locke further discloses that the foam is a compressed foam (¶0055) for the benefit of increasing the density of the foam at ambient pressure (¶0055).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Hartwell in view of Locke by making a compressed foam bolster, similar to that disclosed by Locke, in .
Claim(s) 11 is/are rejected under 35 U.S.C 103 as being unpatentable over Hartwell in view of Locke, as applied to claim 1 above, and further in view of Ingram (US PGPUB 20150320434).
Regarding claim 11, Hartwell in view of Locke discloses all the limitations as discussed above for claim 1.
Hartwell in view of Locke does not disclose wherein at least a portion of the holes have a depth less than a thickness of the bolster. 
In the same field of endeavor, a negative pressure therapy system, Ingram discloses a therapy system 100 that comprises a tissue interface 107 (¶0033 and Fig. 1). Ingram further discloses the tissue interface 107 comprising a bolster (a contact layer 110) with plurality of holes 140 (¶0073) and the holes 140 have a depth that is less than the thickness of the contact layer 110 (¶0076). From these teachings, a person having ordinary skill in the art would have learned/deduced that having a portion of the holes with a depth less than a thickness of the bolster optimizes/reduces fluid movement in the contact layer and the dressing.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Hartwell in view of Locke by making a portion of the holes with a depth less than a thickness of the bolster, similar to that disclosed by Ingram, motivated by the desires to optimize/reduce fluid movement in the contact layer and the dressing.
Claim(s) 15-19 is/are rejected under 35 U.S.C 103 as being unpatentable over Hartwell in view of Locke, as applied to claim 1 above, and further in view of Collinson (US PGPUB 20160144084).
Regarding claim(s) 15 and 16, Hartwell in view of Locke discloses all the limitations as discussed above for claim 1.
Hartwell does not disclose wherein the dressing further comprises a protective layer adjacent to the second surface of the bolster and adapted to be adjacent to the opening, wherein the protective layer comprises a second plurality of holes extending through at least a portion of the protective layer, wherein the second plurality of holes are substantially adjacent to the first plurality of holes.
In the same field of endeavor, a negative pressure therapy system, Collinson discloses a dressing (a dressing 2100) that comprises a cover (a backing layer 2140: ¶0118 and Figs. 3B-C) and a bolster ((2110+2105): ¶0112 and Figs. 3B-C). Collinson further discloses the dressing 2100 comprising a protective layer (a wound contact layer 2102) adjacent to the second surface of the bolster (the layer 2102 is adjacent to the bottom surface of the layer 2105: ¶ 0109 and Figs. 3B-C) and adapted to be adjacent to the opening (Figs. 3B-C), wherein the protective layer (2102) comprises a second plurality of holes (perforations 2104 comprising through holes: ¶0109 and Figs. 3B-4A; wherein Fig. 4A shows a specific example of a protective layer 3460 having through holes which is similar to the protective layer 2102) extending through at least a portion of the protective layer (perforations 2104 comprising through holes: ¶0109) for the benefits of enabling fluid to flow through the protective layer and helping prevent tissue ingrowth into the other material of the wound dressing (¶0109). From these teachings, a person having ordinary 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Hartwell in view of Locke by incorporating a protective layer, similar to that disclosed by Collinson, in order to enable fluid to flow through the protective layer and help prevent tissue ingrowth into the other material of the wound dressing, as suggested in ¶0109 of Collinson, as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)), and as it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (See MPEP § 2144.04 (IV) (A)).
Hartwell does not disclose wherein the second plurality of holes have an average effective diameter less than or equal to an average effective diameter of the first plurality of holes. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to change the average effective diameter of the second plurality of holes of Hartwell in view of Locke and Collinson so that the second plurality of holes have an average effective diameter less than or equal to an average effective diameter of the first plurality of holes, since such a modification would involve only a mere change in size of a component and scaling up or down of an element which 
Regarding claim 17, Hartwell in view of Locke and Collinson discloses all the limitations as discussed above for claim 15.
Hartwell does not disclose wherein each of the holes of the second plurality of holes have a shape selected from a group consisting of a slit, a slot, hexagonal, elliptical, oval, rhombus, rhomboid, trapezoidal, rectangular, triangular, conical and a combination thereof.
Collinson further discloses each of the holes of the second plurality of holes (2104) have a shape selected from a group consisting of a slit, a slot, hexagonal, elliptical, oval, rhombus, rhomboid, trapezoidal, rectangular, triangular, conical and a combination thereof (perforations 2104 formed as slits: ¶0109) for the benefits of helping prevent tissue ingrowth into the wound dressing while allowing wound exudate to flow into the dressing (¶0109).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Hartwell in view of Locke and Collinson by selecting a shape of a slit for each of the holes of the second plurality of holes, similar to that disclosed by Collinson, in order to enable fluid to flow through the protective layer and help prevent tissue ingrowth into the other material of the wound dressing, as suggested in ¶0109 of Collinson.
claim 18, Hartwell in view of Locke and Collinson discloses all the limitations as discussed above for claim 15.
Hartwell in view of Locke and Collinson further discloses wherein the shape of each of the holes of the second plurality of holes is the same or different than the shape of each of the holes of the first plurality of holes (each of the holes of the first plurality of holes has elliptical, rectangular, triangular, or hexagonal in shape: see claim 12 above; each of the holes of the second plurality of holes has a shape of a slit: see claim 17 above; thus, the shape of each of the holes of the second plurality of holes is different than the shape of each of the holes of the first plurality of holes).
Regarding claim 19, Hartwell in view of Locke and Collinson discloses all the limitations as discussed above for claim 15.
Hartwell does not disclose wherein the protective layer comprises a material selected from the group consisting of a mesh, a film, a woven material, and a non- woven material.
Collinson further discloses wherein the protective layer (2102) comprises a material selected from the group consisting of a mesh, a film, a woven material, and a non- woven material (the protective layer 2102 comprises a film material: ¶0110) for the benefit of helping preventing tissue ingrowth into the other material of the wound dressing and maintaining the integrity of entire dressing (¶0109-0110). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Hartwell in view of Locke and Collinson by selecting a film material for the protective layer, similar to that disclosed by Collinson, in order to help preventing tissue ingrowth into the other material .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Locke (US PGPUB 20150320603 – of record) discloses a dressing comprising a cover, a manifold and a debridement tool that has a plurality of holes and hexagonal or another form (Figs. 1-14 and accompanying text). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781